Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is responsive to the following communication: RCE filed Dec. 4, 2020.  
Claims 28-41 are pending in the case. Claim 28 is independent claim.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant's submission filed on Dec. 4, 2020 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 28-33, 35-37, 40, 41 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (hereinafter Lee) U.S. Patent Publication No. 2010/0269040 in view of Dellinger et al. (hereinafter Dellinger) U.S. Patent Publication No. 2012/0311499.
In regard to independent claim 28, Lee teaches an information processing device, comprising: a display configured to display a plurality of indicators associated with a plurality of application programs, respectively; a touch panel configured to detect a tap at an indicator on the display (see e.g. para [6]-[12] – a tap is a touch of the screen); and 
at least one processor configured to cause the information processing device to perform a first plurality of operations or a second plurality of operations when the information processing device is in a locked state (see e.g. para [10]), wherein: 
the first plurality of operations comprise: displaying a plurality of first indicators including a first indicator associated with a first application program (see e.g. Fig. 5A third touch on the unlocking icon for a predetermined time, and wherein one of the plurality of locked items will unlock in response to the detected third touch and a drag of the unlocking icon to the one of the plurality of locked items” “a user may select and drag the locking icon 210 to a desired position of a screen. Thus, after selecting the locking icon 210, if the user drags the locking icon 210 toward a specific menu icon displayed on the screen 420, the controller 180 may release a locked state of the specific menu icon.“); and 
the second plurality of operations comprise:   
displaying an interface for receiving unlocking information, in response to the information processing device receiving a second user operation, displaying a plurality of second indicators including a second indicator associated with a second application program in response to the information processing device receiving the unlocking information (see e.g. Fig. 5A and para [7] [92] – icons shown in the fully unlocked state corresponds to the recited “second indicators”), and executing the second application program in response to the touch panel detecting a tap at the second indicator (see e.g. para [92]-[104]), 
only functions associated with icons displayed on an initial start screen of the mobile terminal are accessible in the partially unlocked state of the mobile terminal. Additionally, all functions associated with the mobile terminal are accessible in the fully unlocked state of the mobile terminal”).  
Lee does not expressly show tap the indicator and immediately execute/launch the application after the tap.  However, Lee expressly indicates that user can select icon and launch application using tap – see e.g. para [104] “a user selects a menu icon via a long touch or double touch” Further, Lee clearly discloses that drag operation is not required to select icon in the partially locked state – see e.g. para [99] “the menu icons may be rotated sequentially over the locking icon 210, and when a desired menu icon overlaps the locking icon 210, a user removes the touch from the display unit 151 in order to execute a function”).  Furthermore, Dellinger teaches similar feature (see e.g. Fig. 5C 5O para [228] - “The device detects user input to activate a respective restricted application launch icon (706). In some embodiments, the input is a gesture, such as a tap gesture or a drag gesture, on the respective restricted application launch icon.”) Both Lee and Dellinger are directed to launch certain applications in locked/protected state (see e.g. Dellinger Abstract).   Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention 
In regard to dependent claim 29, Lee teaches the first application program and the second application program are the same program (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 30, Lee teaches an appearance of the first indicator is same as an appearance of the second indicator (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 31, Lee teaches an appearance of the first indicator is different from an appearance of the second indicator, and wherein the first application program is different from the second application program (see e.g. Fig. 5C and para [10]).  
In regard to dependent claim 32, Lee teaches an appearance of the first indicator is different from an appearance of the second indicator, and wherein the first application program and the second application program are the same program (see e.g. Fig. 5C – the internet icon is expanded).  
In regard to dependent claim 33, Lee teaches the interface comprises a window to receive the unlocking information (see e.g. para [71] – The examiner note that the window based GUI is well-known in the art).  
In regard to dependent claim 35, Lee teaches the first user operation comprises a slide on the touch panel (see e.g. para [6]).  
In regard to dependent claim 36, Lee teaches a hardware key to receive the second user operation (see e.g. para [43] [95] – “The user input unit 130 may ).  
In regard to dependent claim 37, Lee teaches executing the first application program includes executing an operation of the first application program (see e.g. Fig. 5B 5C).  
In regard to dependent claim 40, Lee teaches executing the first application program includes providing a graphical user interface of the first application program (see e.g. Fig. 5B 5C).  
In regard to dependent claim 41, Lee teaches the graphical user interface of the first application program fills the display (see e.g. Fig. 5B 5C).   
Claim 34 is rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Dellinger and in further view of Jobs et al. (hereinafter Jobs) U.S. Patent Publication No. 2008/0122796.
In regard to dependent claim 34, Lee does not expressly show the unlocking information comprises a password.  However, Jobs teaches similar feature (see e.g. para [178] and Fig. 3A-3C – “unlock gesture, the device displays a passcode (or password) interface (e.g., UI 300C, FIG. 3C) for entering a passcode to complete the unlock process.
Claims 38 and 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee in view of Dellinger  and in further view of Bok et al. (hereinafter Bok) U.S. Patent Publication No. 2011/0256848.
In regard to dependent claim 38, Lee does not expressly show displaying the first indicator associated with the first application program includes reducing the brightness of a portion of the display.  However, Bok teaches similar feature (see e.g. para [74] [75] – “the cover layer may be moved and then displayed depending on the touch moving gesture (step 605). While the cover layer is being moved, the underlying background screen is divided into a region still covered with the cover layer and the other region exposed”).  Both Bok and Lee are directed to unlocking methods.  Accordingly, it would have been obvious to the skilled artisan before the effective filing date of the claimed invention having Bok and Lee in front of them to modify the system of Lee to include the above feature.  The motivation to combine Bok and Lee comes from Bok.  Bok discloses the motivation to darken region of the screen to show that the system is not fully unlocked (see para [74] [75]).
In regard to dependent claim 39, the modified Lee teaches the portion of the display is an area out of the first indicator (see e.g. Bok para [74][75] – the portion of display that is covered/darkened changes based on the gesture).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIYONG WENG whose telephone number is (571)270-1660.  The examiner can normally be reached on Mon.-Fri.  8 am to 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Renee Chavez, can be reached on (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/PEI YONG WENG/Primary Examiner, Art Unit 2179